Citation Nr: 0020392	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1960 to April 1963 
and from July 1963 to June 1966.

A decision by the Board of Veterans' Appeals (Board) in 
October 1979 denied the veteran's claims for service 
connection for frostbite and for a back disorder, on the 
basis that there were no complaints or findings of frostbite 
during the veteran's active service, and no evidence of a 
current back disability.

An RO rating decision in May 1986 denied the veteran's claim 
for service connection for hearing loss, on the basis that 
the evidence of record did not show treatment for hearing 
loss in service or at the time of discharge. The veteran was 
notified of this decision, and he did not appeal.

An RO rating decision in July 1997 determined that there was 
no new and material evidence to reopen the veteran's claims 
for service connection for a back disorder, for hearing loss, 
and for residuals of frostbite.

This matter comes to the Board from RO rating decisions in 
January 1999 and in February 1999 that (1) denied, as not 
well grounded, the veteran's claims of entitlement to service 
connection for residuals of frostbite, a back condition, 
hearing loss and tinnitus; and (2) denied an increased 
evaluation for the veteran's hemorrhoids (rated zero percent 
under diagnostic code 7336).  The veteran perfected timely 
appeals with respect to each of these determinations.

As noted above, with the exception of his claim of 
entitlement to service connection for tinnitus, each of the 
veteran's service connection claims have previously been 
denied.  As such, the Board must initially determine whether 
the veteran presented new and material evidence sufficient to 
reopen these claims because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
those claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  In light of the foregoing, the Board 
has recharacterized the issues as indicated on the title page 
of this decision.

The Board's decision on the reopening and/or the plausibility 
of the veteran's claims for service connection is set forth 
below.  These issues, along with his claim of entitlement to 
a compensable rating for service-connected hemorrhoids, are 
addressed in the REMAND following the ORDER portion of the 
DECISION, below.


FINDINGS OF FACT

1.  By a Board decision of October 1979, service connection 
for a back disorder was denied.

2.  By an unappealed June 1986 rating action, the RO denied 
service connection for hearing loss.  Although notified of 
that decision and of his appellate rights, the veteran did 
not file an appeal.

3.  An unappealed July 1997 RO rating decision determined 
that no new and material evidence had been submitted to 
reopen the veteran's claims for service connection for 
residuals of frostbite, a back disorder, and for hearing 
loss.  Although notified of that decision and of his 
appellate rights, the veteran did not file an appeal.

4.  Evidence added to the record since the July 1997 RO 
rating decision bears directly and substantially upon the 
specific matters under consideration, is neither cumulative 
nor redundant, and by itself or in conjunction with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claims for service connection for residuals of frostbite, a 
back condition and hearing loss.

5.  The veteran has submitted competent evidence tending to 
show an in-service frostbite and competent medical evidence 
linking current disability to that in-service injury.

6.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of a back injury, continuity of 
symptomatology of back pain, and a current back disability.

7.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of exposure to acoustic trauma, 
a causal nexus, and current hearing loss.

8.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of exposure to acoustic trauma, 
continuity of symptomatology of ringing in his ears, and 
current tinnitus.


CONCLUSIONS OF LAW

1.  The October 1979 Board decision, denying service 
connection for a back disorder, is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 19.104 (1979).

2.  The unappealed June 1986 RO rating action denying service 
connection for hearing loss, is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 19.192 (1986).

3.  The unappealed July 1997 RO decision, finding no new and 
material evidence to reopen the veteran's claims for service 
connection for a back disorder and for hearing loss, is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1997).

4.  Evidence submitted since the unappealed 1997 RO decision 
is new and material, and the claims for service connection 
for a back disability and for hearing loss are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).

5.  The claim for service connection for the residuals of in-
service frostbite is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The claim for service connection for a back disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for hearing loss is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim for service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the
Claims for Service Connection for a Back Disability, and for 
Hearing Loss.

A.  Factual Background

The veteran had active service from May 1960 to April 1963 
and from July 1963 to June 1966.

Service medical records at the time of the veteran's 
enlistment examination in May 1960 reflect a normal spine.  
Service medical records show that the veteran reported having 
back pain in June 1961.  Records also show that, in August 
1961, the veteran reported that he landed in a foxhole the 
day before, and has had mild back pain since then. The 
examiner noted the veteran's poor posture, and that there was 
no loss of lumbar lordosis.  The examiner's impressions were 
(1) no pathology other than over-carriage, and (2) probable 
mild strain.

Service medical records also show that, in July 1962, the 
veteran reported injuring his back while playing football.  
The examiner noted that the veteran had marked lordosis.

Service medical records show that the veteran reported 
injuring his back in March 1965 following a parachute jump.

Service medical records at the time of the veteran's 
enlistment examination and at separation reveal that the 
veteran's hearing was 15/15, bilaterally, for whispered voice 
and spoken voice.

The evidence of record at the time of the 1997 RO rating 
decision, determining that there was no new and material 
evidence to reopen the veteran's claims, consisted primarily 
of service medical records; a 1979 medical report showing 
treatment for back trouble in 1973; and 1991 outpatient 
records showing an assessment of decreased hearing of the 
right ear with history of noise exposure.

Evidence submitted since the 1997 RO rating decision includes 
a 1998 medical report showing that the veteran had recurrent 
back pain, and noting x-ray evidence of osteoarthritis of the 
cervical spine and transition anomaly of the lumbosacral; a 
1999 report of VA examination showing that the veteran had 
mild to moderately severe sensorineural hearing loss, 
bilateral; and testimony of the veteran.

Statements of the veteran in the claims folder are to the 
effect that he has had continuing back problems since 
service.

Testimony of the veteran at a hearing in June 1999 was to the 
effect that he was exposed to loud noises in service while 
serving as an infantryman and while in the artillery.  The 
veteran described one incident in the Dominican Republic in 
1964 or 1965 where, as an assistant gunner, he was involved 
in a fighter mission and fired a "105 Howitzer" without ear 
protection and was knocked unconscious.  The veteran 
testified that he was treated in the field, and that he has 
had ringing in his ears ever since that incident.  Testimony 
of the veteran was also to the effect that his hearing 
progressively had gotten worse, and that in the 1970's he was 
denied flight duty in the U.S. Air Force because of hearing 
problems.

B.  Legal Analysis

A prior final decision is final; however, a veteran may later 
reopen a claim if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a) 
(1999).  The question now presented is whether new and 
material evidence has been submitted since the RO's adverse 
1997 decision, determining that there was no new and material 
evidence, to permit reopening of the claims.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In considering whether the claims may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A review of the evidence submitted since the July 1997 rating 
decision reveals that the veteran currently suffers from 
residuals of in-service frostbite, a back disability and from 
bilateral hearing loss.  In addition, the evidence, both 
medical and lay, the latter in the form of his statements and 
testimony, suggests that each of these disabilities is 
related to his active duty.  The Board finds that this new 
evidence bears directly and substantially on the question of 
whether the veteran currently has each of these disabilities 
as well as whether they may have had their onset during 
service.  Consequently, the new evidence is material.  See 
38 C.F.R. § 3.156(a).  Accordingly, because new and material 
evidence has been submitted, the veteran's claims of 
entitlement to service connection for residuals of frostbite, 
a back disability and bilateral hearing loss are reopened.

II.  Whether the Claims for Service Connection for residuals 
of frostbite, a Back Disability and for Hearing Loss, as 
Reopened, and the Claim for
Service Connection for Tinnitus are Well Grounded.

As a preliminary matter, the Board observes that because the 
Board has determined that new and material evidence has been 
submitted to reopen the claims for service connection for 
residuals of in-service frostbite, a back disorder and 
bilateral hearing loss, these matter must generally be 
remanded to the RO for an initial determination as to their 
well groundedness.  In this regard, the Board notes that in 
Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000), the 
Federal Circuit recently held that due process of law and 
fundamental fairness required that the RO address this matter 
prior to the Board's consideration of that issue.  In this 
case, however, in light of the RO's initial consideration of 
this issue, as well as the Board's decision, as set forth 
below, determining that the claims for service connection for 
residuals of frostbite, a back condition and hearing loss are 
well grounded, the veteran has not been prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claims for service connection for a back disability 
and for hearing loss, as reopened, and the claim for service 
connection for tinnitus are well grounded; that is, that the 
claims are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required. Epps, 126 F.3d at 
1468.  Furthermore, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true, 
unless the assertions contained therein are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

The veteran reports that, during service, he was exposed to 
cold weather conditions.  In February 1999, he reiterated 
this history and a VA examiner diagnosed him as suffering 
from chronic eczematous changes on the plantar surface of his 
feet, which is consistent with his contention.  In addition, 
the service medical records show that he was treated for 
complaints of back problems on numerous occasions.  Further, 
based on his contention that he has suffered from chronic 
back disability since that time, he has been diagnosed as 
having current back disability.  Finally, with respect to his 
claims for service connection for hearing loss and tinnitus, 
the evidence shows that in August 1991 the veteran was 
diagnosed as having impaired hearing with a history of noise 
exposure and in January 1999, he was diagnosed as having 
hearing loss and tinnitus.  Moreover, with respect to the 
latter disability, a VA examiner reiterated the diagnosis, 
and cited the veteran's history of having acoustic trauma 
during service.  In light of the foregoing, the Board finds 
that each of these claims is plausible, and hence well 
grounded.


ORDER

The claim of entitlement to service connection for residuals 
of frostbite is reopened by new and material evidence and is 
well grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a back 
disability is reopened by new and material evidence and is 
well grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for hearing 
loss is reopened by new and material evidence and is well 
grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent only, the appeal is 
granted.



REMAND

As the veteran has submitted well-grounded claims of 
entitlement to service connection for residuals of frostbite, 
back disability, hearing loss and tinnitus, the RO must now 
consider the claim on the merits.  Prior to adjudication of 
the claims on the merits, however, additional development is 
warranted.  In this regard, the Board notes that VA's duty to 
assist requires that the veteran be afforded a VA examination 
with respect to each of these disabilities, which should take 
into account the records of the veteran's prior medical 
history, and that includes an opinion as to the etiology of 
this disability before a decision concerning his appeal can 
be made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).

In addition, with respect to his claim for frostbite, the 
veteran asserts that he was hospitalized while serving in 
Germany during service for this problem.  Because development 
of this claim requires that any outstanding service medical 
records be associated with the claims folder, a specific 
attempt to obtain records regarding the veteran's period of 
hospitalization in Germany must be made.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).

Also before the Board is the veteran's claim of entitlement 
to a compensable evaluation for his service-connected 
hemorrhoids.  The record shows that during the course of this 
appeal, he has received VA treatment for symptoms 
attributable to this condition.  However, when afforded a 
formal VA examination in January 1999, the examiner indicated 
that he had no pertinent records for his review.  In 
addition, although he diagnosed him as having a history of 
having severe recurrent hemorrhoids, he indicated that the 
disability was currently manifested by only pain and 
occasional bleeding.  In light of the foregoing, the Board 
finds that the examination is not adequate for rating 
purposes.  As such, after all pertinent outstanding treatment 
records have been associated with the claims file, a 
contemporaneous and thorough VA examination (that takes into 
account the records of the veteran's prior medical history, 
and especially the medical evidence discussed above), is 
required to clarify the nature and extent of the veteran's 
service-connected disability.  See Colayong v. West, 12 Vet. 
App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 
(1996).

In view of the above, the case is remanded for the following 
actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), the Department of the Army (Army) 
to obtain any of the service medical 
and/or hospitalization records not 
already associated with the claims 
folder.  This should specifically include 
any service medical records, including 
hospitalization records, dated from 
September 1960, to April 1963, in Berlin, 
Germany.  If the veteran's records are 
not available, the NPRC and the Army 
should so state, and that finding should 
clearly be documented in the claims file.  
If no records are received the RO should 
inform the veteran.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for residuals of frostbite, for 
a back disorder, and for hearing loss and 
tinnitus since separation from service, 
and since June 1997 for his hemorrhoids.  
This should specifically include the 
records of any treatment provided by the 
VA Medical Centers in New York, New York, 
and in Charleston, South Carolina.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo an appropriate 
VA examination to determine the current 
nature, etiology, and extent of any 
residuals of frostbite and back 
disability found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to review all 
pertinent post-service medical records 
and offer an opinion as to whether it is 
at least as likely as not that any 
residuals of frostbite or back disability 
found to be present is related to the 
veteran's period of military service, to 
specifically include his exposure to cold 
weather conditions.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, he or she should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should also be 
afforded a VA ear, nose and throat 
examination to determine the nature, 
extent and etiology of any hearing loss 
found and tinnitus to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All tests deemed necessary, including an 
audiological evaluation, should be 
performed.  The physician is requested to 
offer an opinion as to whether it is at 
least as likely as not that any hearing 
loss or tinnitus found to be present is 
related to the veteran's period of 
military service.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
hemorrhoids.  All indicated studies 
should be performed, and all findings set 
forth in detail.  The claims file must be 
made available to the examiner prior to 
the requested examination.  It is 
requested that the examiner review the 
claims folder prior to examination.  The 
examiner should specifically indicate 
whether the disability is manifested by 
large or thrombotic hemorrhoids, whether 
the hemorrhoids are irreducible, whether 
there is excessive or redundant tissue, 
or whether there is any indication that 
the disability is productive of frequent 
recurrences.  A complete rationale should 
be given for all opinions and conclusions 
expressed to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The RO should then readjudicate the 
veteran's claims for service connection 
for residuals of frostbite, for a back 
disability, for hearing loss, and for 
tinnitus, as well as to a compensable 
rating for his service-connected 
hemorrhoids.  In doing so, the RO should 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans'Appeals


 



